Title: Sarah Bowdoin Dearborn to Thomas Jefferson, 16 December 1815
From: Dearborn, Sarah Bowdoin
To: Jefferson, Thomas


          
             Boston 16 Decr 1815.
          
          Mrs Dearborn’s respectful Compliments to Mr Jefferson, recollecting his wish to have some of the seed of the winter Squash—She requested her Son Brigadier General Dearborn to procure some for him—he has put up some  of several sorts which he says are very good. Mrs D— hopes Mr Jefferson will be successful in raising them, and that they will be agreable to him—the winter Squash must not be gathered until they are ripe.
          Mrs D— encloses a letter for Mrs Randolph—She hopes she need not assure Mr Jefferson that it would afford her Husband, & herself much pleasure to see him, & their Monticello friends in Boston.
        